Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1–30 have been submitted for examination.  
Claims 1–4, 6–7, 9–13, 15–16, 18–22, 24–28, and 30 have been examined and rejected. 
Claims 5, 8, 14, 17, 23, and 29 are objected to.

Response to Remarks
Applicant's arguments filed August 2, 2022 have been fully considered but they are not persuasive. 
Claims 1 and 10
Applicant argues that the combination of references fails to teach “a modification of a graphics effect operation.” Remarks, 9. It is noted that the features upon which applicant relies (i.e., “a modification of a graphics effect operation”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Applicant’s arguments to the contrary are unpersuasive.

Applicant argues that there is no motivation for a skilled person to combine the technical teaching described by Wolman with the technical teaching described by Pajak. Remarks, 10–11. It has been held that the strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination. In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983). Here, the Examiner has offered and maintains that in such analogous systems adding the readily combinable and beneficial features of Pajak that are absent from Wolman to Wolman because they are absent is sufficient reasoning. After all adding the additional beneficial features would have the tautological benefit of adding additional beneficial features. This articulated reason with rational underpinning supports the legal conclusion of obviousness and is within judicially accepted reasoning for motivation to combine. See also, Dystar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick, 464 F.3d 1356, 1368, 80 USPQ2d 1641, 1651 (Fed. Cir. 2006) ("Indeed, we have repeatedly held that an implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the 'improvement' is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient. Because the desire to enhance commercial opportunities by improving a product or process is universal-and even common-sensical-we have held that there exists in these situations a motivation to combine prior art references even absent any hint of suggestion in the references themselves.").
In response to applicant's argument that Pajak and Wolman cannot be combined, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Here, the combination of Wolman and Pajak teach all of the claim limitations as required and Applicant’s arguments to the contrary are unpersuasive.

Claims 1–3 and 10–12
Applicant argues that the combination of references fails to teach “a modification to a graphics effect operations to be implemented.” Applicant readily admits that Pajak teaches “adapting the resolution of the video stream or reducing the frame rate” (Remarks, 10) and “decreasing the resolution of the video stream or reducing the frame rate” (Remarks, 11). Applicant then argues that the modification to a graphics effect operation taught by Pajak is not the narrow type of graphics effect operations enumerated in the Specification at paragraph 14. Examiner reminds applicant that “the burden of precise claim drafting squarely on the applicant” In re Morris, 44 USPQ 2d 1023, 1029 (Fed. Cir. 1997) and the Examiner is unable to interpret disputed language more narrowly than the ordinary and customary meaning of the term or as the term is described in the specification. Since “graphic effects” are described in the specification mailed March 5, 2021 as: 
These graphics effects can include, for example, introduction of film grain noise, tone mapping, introduction of motion blurring, anti-aliasing, a bloom operation, a depth of field operation, a dynamic reflection operation, a supersampling operation, and the like. [¶ 14] [emphasis added].


The emphasized language above illustrates how the specification merely offers a non-exclusionary listing of examples and therefore is non-limiting on the interpretation of the claim. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). There was no intent of applicant to redefine “graphic effects” to exclude the ordinary and customary meaning of the term. “In the absence of an express intent to impart a novel meaning to the claim terms, the words are presumed to take on the ordinary and customary meanings attributed to them by those of ordinary skill in the art.” Brookhill-Wilk 1, LLC v. Intuitive Surgical, Inc., 334 F.3d 1294, 1298 67 USPQ2d 1132, 1136 (Fed. Cir. 2003). Therefore the Examiner is correct to use the ordinary and customary meaning of the term “media platform”.
The ordinary and customary meaning of “graphic” is “The production of diagrams, patterns, etc., by means of a computer.” as defined by the "graphic, adj. and n." OED Online. Oxford University Press, September 2022. Web. 9 September 2022. The ordinary and customary meaning of “effect” is “That which results from the action or properties of something [. . .]; the quality of producing a result” "effect, n." OED Online. Oxford University Press, September 2022. Web. 9 September 2022.
The ordinary and customary meaning of “graphic effects” does not include limitations pertaining to “introduction of film grain noise, tone mapping, introduction of motion blurring, anti-aliasing, a bloom operation, a depth of field operation, a dynamic reflection operation, a supersampling operation”. The ordinary and customary meaning of “graphic effects” is limited only to “producing a result from the properties of the production of patterns by means of a computer” which is in accordance with Applicant’s specification including claims. The ordinary and customary meaning of “graphic effects” is not in accordance with Applicant’s argument that “graphic effects” must be strictly interpreted as “introduction of film grain noise, tone mapping, introduction of motion blurring, anti-aliasing, a bloom operation, a depth of field operation, a dynamic reflection operation, a supersampling operation” on Remarks, page 10. 
As admitted by applicant Pajak teaches “adapting the resolution of the video stream or reducing the frame rate” (Remarks, 10) and “decreasing the resolution of the video stream or reducing the frame rate” (Remarks, 11). This conforms with the plain meaning of “graphic effects” which is “producing a result from the properties of the production of patterns by means of a computer”. Therefore, Pajak teaches “a modification to a graphics effect operations to be implemented.” Applicant’s arguments to the contrary are unpersuasive. 
If applicant believes the limitation should be interpreted differently than it was explained in § 8 supra, then applicant is encouraged to amend the claim. After all, during prosecution, applicant not only has an opportunity to amend ambiguous claims to clearly and precisely define the metes and bounds of the claimed invention, but a recognized duty. The claim places the public on notice of the scope of the patentee’s right to exclude. See, e.g., Johnson & Johnston Assoc. Inc. v. R.E. Serv. Co., 285 F.3d 1046, 1052 (Fed. Cir. 2002)(en banc). As the Federal Circuit stated in Halliburton Energy Services, “The patent drafter is in the best position to resolve the ambiguity in the patent claims, and it is highly desirable that patent examiners demand that applicants do so in appropriate circumstances so that the patent can be amended during prosecution rather than attempting to resolve the ambiguity in litigation.” Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255 (Fed. Cir. 2008). No presumption of validity attaches before the issuance of a patent. The Office is not required or even permitted to interpret claims when examining patent applications in the same manner as the courts, which, post-issuance, operate under the presumption of validity. In re Morris, 127 F.3d 1048, 1054 (Fed. Cir. 1997); In re Zletz, 893 F.2d 319, 321-22 (Fed. Cir. 1989). The Office must construe claims in the broadest reasonable manner during prosecution in an effort to establish a clear record of what applicant intends to claim. In deciding whether a pending claim particularly points out and distinctly claims the subject matter, a lower threshold of ambiguity is applied during prosecution. Ex parte Miyazaki, 89 USPQ2d 1207, 1212 (Bd. Pat. App. & Int. 2008) (precedential); In re Am. Acad. of Sci. Tech Center, 367 F.3d 1359, 1369 (Fed. Cir. 2004) (“However, the Board is required to use a different standard for construing claims than that used by district courts.”). The lower threshold is applied because the patent record is in development and not fixed. As such, applicant has the ability to provide explanation and/or amend the claims to ensure that the meaning of the language is clear and definite prior to issuance. Burlington Indus. Inc. v. Quigg, 822 F.2d 1581, 1583 (Fed. Cir. 1987) (“Issues of judicial claim construction such as arise after patent issuance, for example during infringement litigation, have no place in prosecution of pending claims before the PTO, when any ambiguity or excessive breadth may be corrected by merely changing the claim.”).
Applicant argues that the combination fails to teach “determining the modification to the graphics effects operation comprises determining a change to one or more parameters of the graphics effects operation that increases an encoding efficiency” in claims 2 and 11. Remarks, 11–12. Applicant’s argument is premised on the assertion that the combination fails to disclose “a modification to a graphics effects operation”. Since it is the Examiners position that the combination teaches this feature, as shown above, this argument is unpersuasive. 
Applicant argues that the combination fails to teach “modification to the graphics effects operation comprises selecting to bypass use of the graphics effects operation in generating the portion of the first stream” in claims 3 and 12. Remarks, 12–13. Applicant’s argument is premised on the assertion that the combination fails to disclose “a modification to a graphics effects operation”. Since it is the Examiners position that the combination teaches this feature, as shown above, this argument is unpersuasive. 
Applicant is reminded that if a prima facie case of obviousness is established, the burden shifts to the applicant to come forward with arguments and/or evidence to rebut the prima facie case. See, e.g., In re Dillon, 919 F.2d 688, 692, 16 USPQ2d 1897, 1901 (Fed. Cir. 1990). Rebuttal evidence and arguments can be presented by counsel, In re Chu, 66 F.3d 292, 299, 36 USPQ2d 1089, 1094-95 (Fed. Cir. 1995), or by way of an affidavit or declaration under 37 CFR 1.132, e.g., Soni, 54 F.3d at 750, 34 USPQ2d at 1687; In re Piasecki, 745 F.2d 1468, 1474, 223 USPQ 785, 789-90 (Fed. Cir. 1984). However, arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984).
Here, the Examiner has established a prima facie case of obviousness and supported this determination with factually supported objective evidence. In rebuttal Applicant has made the conclusory assertion that the Examiner’s determination is unsupported. It is proper to term Applicant’s assertion as conclusory because Applicant has failed to provide any evidentiary support for this assertion. After all, the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) (“An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.”). If Applicant meant his statements to be of some probative value, then they must be accompanied by an affidavit. Examiner maintains his assertion and highlights that Applicant has failed to properly rebut the assertion.


Allowable Subject Matter
Claims 5, 8, 14, 17, 23, and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1–4, 6–7, 9–13, 15–16, 18–22, 24–28, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Wolman et al. (US 2014/0173674) in view of Pajak, et al., "Scalable Remote Rendering with Depth and Motion-flow Augmented Streaming", Eurographics, Volume 30 (2011), Number 2, March 2011, Pages 1-10.
Regarding claims 1 and 10, Wolman discloses:
A server (Wolman, ¶ [0006], “the server can generate a compressed server-manipulated video stream”) comprising: 
a network interface (Wolman, ¶ [0031], “The server 104 includes a network interface component 116 that receives the application data from the mobile device 102 (e.g., from the network interface component 114 of the mobile device 102).”) configured to couple to at least one network; (Wolman, Fig. 1, network formed between server NIC 116 and mobile device NIC 114, ¶ [0033], “the network interface component 116 of the server 104 can transmit the compressed server-manipulated video stream to the mobile device 102.”)
at least one processor coupled to the network interface; and a memory coupled to the at least one processor, (Wolman, ¶ [0118], “The computing device 1000 includes at least one processor 1002 that executes instructions that are stored in a memory 1004.”) the memory storing executable instructions configured to manipulate the at least one processor (Wolman, ¶ [0118], “The instructions may be, for instance, instructions for implementing functionality described as being carried out by one or more components discussed above or instructions for implementing one or more of the methods described above. The processor 1002 may access the memory 1004 by way of a system bus 1006. In addition to storing executable instructions, the memory 1004 may also store application data, video stream(s), and so forth.”, ¶ [0031], “Moreover, the server 104 includes an execution component 118 that executes a second instance 120 of the application on the server 104 based on the application data received from the mobile device 102.”) to: 
determine a modification to be implemented by the at least one processor (Wolman teaches switching between encoding types, ¶ [0086], “rate distortion optimization (RDO) can be utilized to decide when to switch between encoding types and determine a size of a region. RDO can be utilized in video compression when the encoder component 208 has to make decisions affecting both an amount of data used to encode a video sequence and a resulting quality. Yet, the claimed subject matter is not limited to utilization of RDO.”) in generating a portion of a first stream of rendered video frames for encoding and transmission to a client device via the network interface; (Wolman, ¶ [0080], “an encoder (e.g., the encoder component 208) switches between delta encoding and encoding of a high detail source (e.g., the first server-rendered video stream, the high fidelity video stream, etc.) for different regions. FIG. 5 depicts a frame 500, and FIG. 6 depicts a frame 600. The frame 500 of FIG. 5 and the frame 600 of FIG. 6 each include 20.times.8 macroblocks; however, frames having substantially any number of macroblocks are intended to fall within the scope of the hereto appended claims.”) and 
provide metadata (“e.g., the metadata 502, the metadata 602”) representing the modification for the portion of the first stream (“metadata (e.g., the metadata 502, the metadata 602) describing the encoding type for each macroblock can be included in an interleaved stream within a container file”) to the network interface for transmission to the client device. (Wolman, ¶ [0085], “In each macroblock, either the original high detail source or the deltas can be utilized. In order to signal to the encoder component 208 when the region type has changed, metadata (e.g., the metadata 502, the metadata 602) describing the encoding type for each macroblock can be included in an interleaved stream within a container file. According to an example, information about the macroblocks where the encoder component 208 can perform a switch can be included in the metadata (e.g., as shown in the metadata 502 and the metadata 602 of FIGS. 5-6); however, the claimed subject matter is not so limited. Indicating where such switching occurs can be utilized since the encoding changes can be similar in contiguous frames, thereby allowing temporal locality to compress such information, resulting in a compact representation.”)
Wolman does not explicitly teach “a modification to a graphics effects operation to be implemented”.
In a similar field of endeavor Pajak teaches:
a modification to a graphics effects operation to be implemented (Pajak, p. 5, “In an online rendering context, it is important to adapt the bandwidth dynamically. One could adapt the resolution of the rendered video stream effectively, hereby changing the upsampling ratio, or reduce the frame rate by making use of temporal upsampling (see Fig. 1) on the client. While the previous measures have a strong impact on the bandwidth, but also quality, one can also control the bandwidth/quality tradeoff on a finer level in the edge encoder.”)
Therefore it would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to combine the system for collaborative encoding and decoding as taught by Wolman with the system for dynamic adjustments to the graphics effects operation as taught by Pajak, which is motivated by “a pure video-streaming scenario makes almost no use of the client's computational capabilities. Instead we want to exploit this resource” as taught by Pajak (p. 2).

Regarding claims 2 and 11, the combination of Wolman and Pajak teaches:
The server of claim 10, wherein: the executable instructions configured to manipulate the at least one processor to determine the modification to the graphics effects operation manipulate the at least one processor to determine a change to one or more parameters of the graphics effects operation that increases an encoding efficiency; (Pajak, p. 5, “In an online rendering context, it is important to adapt the bandwidth dynamically. One could adapt the resolution of the rendered video stream effectively, hereby changing the upsampling ratio, or reduce the frame rate by making use of temporal upsampling (see Fig. 1) on the client. While the previous measures have a strong impact on the bandwidth, but also quality, one can also control the bandwidth/quality tradeoff on a finer level in the edge encoder.”) and the metadata includes a representation of the change to the one or more parameters. (Wolman, ¶ [0085], “In each macroblock, either the original high detail source or the deltas can be utilized. In order to signal to the encoder component 208 when the region type has changed, metadata (e.g., the metadata 502, the metadata 602) describing the encoding type for each macroblock can be included in an interleaved stream within a container file. According to an example, information about the macroblocks where the encoder component 208 can perform a switch can be included in the metadata (e.g., as shown in the metadata 502 and the metadata 602 of FIGS. 5-6); however, the claimed subject matter is not so limited. Indicating where such switching occurs can be utilized since the encoding changes can be similar in contiguous frames, thereby allowing temporal locality to compress such information, resulting in a compact representation.”)

Regarding claims 3 and 12, the combination of Wolman and Pajak teaches:
The server of claim 10, wherein: the executable instructions configured to manipulate the at least one processor to determine the modification to the graphics effects operation manipulate the at least one processor to select to bypass (Wolman, ¶ [0086], “rate distortion optimization (RDO) can be utilized to decide when to switch between encoding types and determine a size of a region. RDO can be utilized in video compression when the encoder component 208 has to make decisions affecting both an amount of data used to encode a video sequence and a resulting quality. Yet, the claimed subject matter is not limited to utilization of RDO.”) use of the graphics effects operation (Pajak, p. 5, “To reconstruct the final image, the client relies on the reconstructed attribute buffers of the current frame: depth Dt and motion flow Mt • Using Mt , pixels in the current frame can be projected back into the previous high-res. frame Ht-l which is still present on the client. As in [HEMS 10], a bilateral weighting scheme (screen position, depth, and distance to the samples in HfOW) attributes weights to the pixels in the temporal and spatial neighborhood in Ht-l and Hfow. The weighted sum defines the current frame Ht •”, p. 3, “The client computes the final image Ht using the low-res. image Hilow, the depth, and motion flow (Sec. 3.3).”)  in generating the portion of the first stream; (Wolman, ¶ [0080], “an encoder (e.g., the encoder component 208) switches between delta encoding and encoding of a high detail source (e.g., the first server-rendered video stream, the high fidelity video stream, etc.) for different regions. FIG. 5 depicts a frame 500, and FIG. 6 depicts a frame 600. The frame 500 of FIG. 5 and the frame 600 of FIG. 6 each include 20.times.8 macroblocks; however, frames having substantially any number of macroblocks are intended to fall within the scope of the hereto appended claims.”) and the metadata includes an indication that the graphics effects operation was bypassed in generating the portion of the first stream. (Wolman, ¶ [0085], “In each macroblock, either the original high detail source or the deltas can be utilized. In order to signal to the encoder component 208 when the region type has changed, metadata (e.g., the metadata 502, the metadata 602) describing the encoding type for each macroblock can be included in an interleaved stream within a container file. According to an example, information about the macroblocks where the encoder component 208 can perform a switch can be included in the metadata (e.g., as shown in the metadata 502 and the metadata 602 of FIGS. 5-6); however, the claimed subject matter is not so limited. Indicating where such switching occurs can be utilized since the encoding changes can be similar in contiguous frames, thereby allowing temporal locality to compress such information, resulting in a compact representation.”)

Regarding claims 4 and 13, the combination of Wolman and Pajak teaches:
The server of claim 10, wherein the executable instructions configured to manipulate the at least one processor to generate the first stream of rendered video frames manipulate the at least one processor to perform a rendering process (Wolman, ¶ [0080], “an encoder (e.g., the encoder component 208) switches between delta encoding and encoding of a high detail source (e.g., the first server-rendered video stream, the high fidelity video stream, etc.) for different regions. FIG. 5 depicts a frame 500, and FIG. 6 depicts a frame 600. The frame 500 of FIG. 5 and the frame 600 of FIG. 6 each include 20.times.8 macroblocks; however, frames having substantially any number of macroblocks are intended to fall within the scope of the hereto appended claims.”) that uses the modification to the graphics effects operation (Pajak, p. 5, “To reconstruct the final image, the client relies on the reconstructed attribute buffers of the current frame: depth Dt and motion flow Mt • Using Mt , pixels in the current frame can be projected back into the previous high-res. frame Ht-l which is still present on the client. As in [HEMS 10], a bilateral weighting scheme (screen position, depth, and distance to the samples in HfOW) attributes weights to the pixels in the temporal and spatial neighborhood in Ht-l and Hfow. The weighted sum defines the current frame Ht •”, p. 3, “The client computes the final image Ht using the low-res. image Hilow, the depth, and motion flow (Sec. 3.3).”)  to generate the portion of the first stream.  (Wolman, ¶ [0080], “an encoder (e.g., the encoder component 208) switches between delta encoding and encoding of a high detail source (e.g., the first server-rendered video stream, the high fidelity video stream, etc.) for different regions. FIG. 5 depicts a frame 500, and FIG. 6 depicts a frame 600. The frame 500 of FIG. 5 and the frame 600 of FIG. 6 each include 20.times.8 macroblocks; however, frames having substantially any number of macroblocks are intended to fall within the scope of the hereto appended claims.”)

Regarding claims 6 and 15, the combination of Wolman and Pajak teaches:
The server of claim 10, wherein the executable instructions further comprise executable instructions configured to manipulate the at least one processor to: receive, from the client device, an indication of graphics processing resources available at the client device; (Pajak, p. 5, “In an online rendering context, it is important to adapt the bandwidth dynamically. One could adapt the resolution of the rendered video stream effectively, hereby changing the upsampling ratio, or reduce the frame rate by making use of temporal upsampling (see Fig. 1) on the client. While the previous measures have a strong impact on the bandwidth, but also quality, one can also control the bandwidth/quality tradeoff on a finer level in the edge encoder.”)  and wherein the executable instructions configured to manipulate the at least one processor to determine the modification to the graphics effects operation comprise executable instructions to manipulate the at least one processor to determine the modification to the graphics effects operation based on the indication of the graphics processing resources available at the client device. (Pajak, p. 2, “Similarly, we can use a low bandwidth or limited client display capabilities to reduce the server load.”, p. 7, “Such scheme is most sensible for high frame rates above 30 Hz to reduce LCD-display hold-type blur [DER*IO].”, )

Regarding claims 7 and 16, the combination of Wolman and Pajak teaches:
The server of claim 15, wherein the executable instructions to manipulate the at least one processor to determine the modification to the graphics effects operation manipulate the at least one processor to determine the modification further based on at least one of a current network status of the at least one network or a current resource status of the server. (Pajak, p. 5, “In an online rendering context, it is important to adapt the bandwidth dynamically. One could adapt the resolution of the rendered video stream effectively, hereby changing the upsampling ratio, or reduce the frame rate by making use of temporal upsampling (see Fig. 1) on the client. While the previous measures have a strong impact on the bandwidth, but also quality, one can also control the bandwidth/quality tradeoff on a finer level in the edge encoder.”)

Regarding claims 9 and 18, the combination of Wolman and Pajak teaches:
The server of claim 10, wherein the metadata includes an indication of one or more parameters for use by the client device during processing of the portion of the first stream (Wolman, ¶ [0085], “In each macroblock, either the original high detail source or the deltas can be utilized. In order to signal to the encoder component 208 when the region type has changed, metadata (e.g., the metadata 502, the metadata 602) describing the encoding type for each macroblock can be included in an interleaved stream within a container file. According to an example, information about the macroblocks where the encoder component 208 can perform a switch can be included in the metadata (e.g., as shown in the metadata 502 and the metadata 602 of FIGS. 5-6); however, the claimed subject matter is not so limited. Indicating where such switching occurs can be utilized since the encoding changes can be similar in contiguous frames, thereby allowing temporal locality to compress such information, resulting in a compact representation.”) to compensate for the modification to the graphics effects operation (Pajak, p. 5, “To reconstruct the final image, the client relies on the reconstructed attribute buffers of the current frame: depth Dt and motion flow Mt • Using Mt , pixels in the current frame can be projected back into the previous high-res. frame Ht-l which is still present on the client. As in [HEMS 10], a bilateral weighting scheme (screen position, depth, and distance to the samples in HfOW) attributes weights to the pixels in the temporal and spatial neighborhood in Ht-l and Hfow. The weighted sum defines the current frame Ht •”, p. 3, “The client computes the final image Ht using the low-res. image Hilow, the depth, and motion flow (Sec. 3.3).”) applied to the portion of the first stream. (Wolman, ¶ [0080], “an encoder (e.g., the encoder component 208) switches between delta encoding and encoding of a high detail source (e.g., the first server-rendered video stream, the high fidelity video stream, etc.) for different regions. FIG. 5 depicts a frame 500, and FIG. 6 depicts a frame 600. The frame 500 of FIG. 5 and the frame 600 of FIG. 6 each include 20.times.8 macroblocks; however, frames having substantially any number of macroblocks are intended to fall within the scope of the hereto appended claims.”)

Regarding claims 19 and 25, Wolman discloses:
A client device (Wolman, ¶ [0006], “The mobile device can further combine the mobile-rendered video stream and the compressed server-manipulated video stream to form a collaborative video stream”) comprising: 
a network interface (Wolman, ¶ [0030], “The mobile device 102 can further include a network interface component 114 that transmits application data that pertains to the execution of the first instance 112 of the application to the server 104.”) configured to couple to at least one network; (Wolman, Fig. 1, network formed between server NIC 116 and mobile device NIC 114, ¶ [0034], "The network interface component 114 of the mobile device 102 can receive the compressed server-manipulated video stream from the server 104.")
at least one processor coupled to the network interface; and a memory coupled to the at least one processor, (Wolman, ¶ [0118], “The computing device 1000 includes at least one processor 1002 that executes instructions that are stored in a memory 1004.”) the memory storing executable instructions configured to manipulate the at least one processor (Wolman, ¶ [0118], “The instructions may be, for instance, instructions for implementing functionality described as being carried out by one or more components discussed above or instructions for implementing one or more of the methods described above. The processor 1002 may access the memory 1004 by way of a system bus 1006. In addition to storing executable instructions, the memory 1004 may also store application data, video stream(s), and so forth.”, ¶ [0028], “The mobile device 102 includes an execution component 110 that executes a first instance 112 of an application on the mobile device 102. The execution component 110 can cause the GPU 106 of the mobile device 102 to generate the mobile-rendered video stream based on the first instance 112 of the application executed by the mobile device 102.”) to: 
receive an encoded representation of a portion of a first stream of rendered video frames from a server via the network interface; (Wolman, ¶ [0080], “an encoder (e.g., the encoder component 208) switches between delta encoding and encoding of a high detail source (e.g., the first server-rendered video stream, the high fidelity video stream, etc.) for different regions. FIG. 5 depicts a frame 500, and FIG. 6 depicts a frame 600. The frame 500 of FIG. 5 and the frame 600 of FIG. 6 each include 20.times.8 macroblocks; however, frames having substantially any number of macroblocks are intended to fall within the scope of the hereto appended claims.”)
receive metadata from the server via the network interface, (Wolman, ¶ [0085], “In each macroblock, either the original high detail source or the deltas can be utilized. In order to signal to the encoder component 208 when the region type has changed, metadata (e.g., the metadata 502, the metadata 602) describing the encoding type for each macroblock can be included in an interleaved stream within a container file. According to an example, information about the macroblocks where the encoder component 208 can perform a switch can be included in the metadata (e.g., as shown in the metadata 502 and the metadata 602 of FIGS. 5-6); however, the claimed subject matter is not so limited. Indicating where such switching occurs can be utilized since the encoding changes can be similar in contiguous frames, thereby allowing temporal locality to compress such information, resulting in a compact representation.”) the metadata including a representation of a modification to implemented by the server in generating the portion of the first stream; (Wolman, ¶ [0086], “rate distortion optimization (RDO) can be utilized to decide when to switch between encoding types and determine a size of a region. RDO can be utilized in video compression when the encoder component 208 has to make decisions affecting both an amount of data used to encode a video sequence and a resulting quality. Yet, the claimed subject matter is not limited to utilization of RDO.”)
decode (Wolman, ¶ [0041], “the video reconstruction component 124 of the mobile device 102 can decode the compressed server-manipulated video stream”) the encoded representation of the portion of the first stream to recover the portion of the first stream; (Wolman, ¶ [0041], “combine the frames in an appropriate order”) (Wolman, ¶ [0040], “With delta encoding, the mobile device 102 produces a low fidelity video stream by generating frames in the mobile-rendered video stream at a lower level of detail. Thus, the execution component 110 can cause the GPU 106 of the mobile device 102 to generate the mobile-rendered video stream, which can have the lower level of detail (e.g., the first level of the quality attribute). The server-side GPU 108 can concurrently render two versions of the output of execution of two instances of the application, namely, a high fidelity video stream (e.g., the first server-rendered video stream) and a low fidelity video stream (e.g., the second server-rendered video stream). The low fidelity video stream rendered by the GPU 108 of the server 104 and the mobile-rendered video stream can have substantially similar fidelities (e.g., the first level of the quality attribute, lower level of detail, etc.). Moreover, the video manipulation component 122 of the server 104 can use the two server-rendered video streams to calculate delta frames representing visual differences between high fidelity and low fidelity frames, which can be encoded.”)
perform a graphics effects operation on the recovered portion of the first stream based on the modification implemented by the server to generate a portion of a second stream of rendered video frames; (Wolman, ¶ [0040], “Further, the video reconstruction component 124 of the mobile device 102 can apply the delta frames to frames of the mobile-rendered video stream rendered locally by the GPU 106 of the mobile device 102 to form the collaborative video stream.”) and 
provide the portion of the second stream for display at a display device associated with the client device. (Wolman, ¶ [0041], “the video reconstruction component 124 of the mobile device 102 can [. . .] cause the collaborative video stream to be displayed on the display screen 126.”)
Wolman does not explicitly teach “a modification to a graphics effects operation implemented by the server”.
In a similar field of endeavor Pajak teaches:
a modification to a graphics effects operation implemented by the server (Pajak, p. 5, “In an online rendering context, it is important to adapt the bandwidth dynamically. One could adapt the resolution of the rendered video stream effectively, hereby changing the upsampling ratio, or reduce the frame rate by making use of temporal upsampling (see Fig. 1) on the client. While the previous measures have a strong impact on the bandwidth, but also quality, one can also control the bandwidth/quality tradeoff on a finer level in the edge encoder.”)
Therefore it would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to combine the system for collaborative encoding and decoding as taught by Wolman with the system for dynamic adjustments to the graphics effects operation as taught by Pajak, which is motivated by “a pure video-streaming scenario makes almost no use of the client's computational capabilities. Instead we want to exploit this resource” as taught by Pajak (p. 2).

Regarding claims 20 and 26, the combination of Wolman and Pajak teaches:
The client device of claim 25, wherein: the metadata includes a representation of a change to one or more parameters of the graphics effects operation implemented by the server as the modification to the graphics effects operation; (Wolman, ¶ [0085], “In each macroblock, either the original high detail source or the deltas can be utilized. In order to signal to the encoder component 208 when the region type has changed, metadata (e.g., the metadata 502, the metadata 602) describing the encoding type for each macroblock can be included in an interleaved stream within a container file. According to an example, information about the macroblocks where the encoder component 208 can perform a switch can be included in the metadata (e.g., as shown in the metadata 502 and the metadata 602 of FIGS. 5-6); however, the claimed subject matter is not so limited. Indicating where such switching occurs can be utilized since the encoding changes can be similar in contiguous frames, thereby allowing temporal locality to compress such information, resulting in a compact representation.”) and the executable instructions to manipulate the at least one processor to perform the graphics effects operation manipulate the at least one processor to perform the graphics effects operation (Pajak, p. 5, “To reconstruct the final image, the client relies on the reconstructed attribute buffers of the current frame: depth Dt and motion flow Mt • Using Mt , pixels in the current frame can be projected back into the previous high-res. frame Ht-l which is still present on the client. As in [HEMS 10], a bilateral weighting scheme (screen position, depth, and distance to the samples in HfOW) attributes weights to the pixels in the temporal and spatial neighborhood in Ht-l and Hfow. The weighted sum defines the current frame Ht •”, p. 3, “The client computes the final image Ht using the low-res. image Hilow, the depth, and motion flow (Sec. 3.3).”) with one or more parameters that compensate for the change to one or more parameters represented in the metadata. (Wolman, ¶ [0080], “an encoder (e.g., the encoder component 208) switches between delta encoding and encoding of a high detail source (e.g., the first server-rendered video stream, the high fidelity video stream, etc.) for different regions. FIG. 5 depicts a frame 500, and FIG. 6 depicts a frame 600. The frame 500 of FIG. 5 and the frame 600 of FIG. 6 each include 20.times.8 macroblocks; however, frames having substantially any number of macroblocks are intended to fall within the scope of the hereto appended claims.”)

Regarding claims 21 and 27, the combination of Wolman and Pajak teaches:
The client device of claim 25, wherein: the metadata includes an indication that the graphics effects operation was bypassed (Wolman, ¶ [0086], “rate distortion optimization (RDO) can be utilized to decide when to switch between encoding types and determine a size of a region. RDO can be utilized in video compression when the encoder component 208 has to make decisions affecting both an amount of data used to encode a video sequence and a resulting quality. Yet, the claimed subject matter is not limited to utilization of RDO.”) by the server (Pajak, p. 5, “To reconstruct the final image, the client relies on the reconstructed attribute buffers of the current frame: depth Dt and motion flow Mt • Using Mt , pixels in the current frame can be projected back into the previous high-res. frame Ht-l which is still present on the client. As in [HEMS 10], a bilateral weighting scheme (screen position, depth, and distance to the samples in HfOW) attributes weights to the pixels in the temporal and spatial neighborhood in Ht-l and Hfow. The weighted sum defines the current frame Ht •”, p. 3, “The client computes the final image Ht using the low-res. image Hilow, the depth, and motion flow (Sec. 3.3).”)  in generating the portion of the first stream; (Wolman, ¶ [0080], “an encoder (e.g., the encoder component 208) switches between delta encoding and encoding of a high detail source (e.g., the first server-rendered video stream, the high fidelity video stream, etc.) for different regions. FIG. 5 depicts a frame 500, and FIG. 6 depicts a frame 600. The frame 500 of FIG. 5 and the frame 600 of FIG. 6 each include 20.times.8 macroblocks; however, frames having substantially any number of macroblocks are intended to fall within the scope of the hereto appended claims.”) and the executable instructions to manipulate the at least one processor to perform the graphics effects operation manipulate the at least one processor to perform one of the same graphics effects operation bypassed by the server or a graphics effects operation that is an alternative to, or compensates for, the graphics effects operation bypassed by the server. (Wolman, ¶ [0085], “In each macroblock, either the original high detail source or the deltas can be utilized. In order to signal to the encoder component 208 when the region type has changed, metadata (e.g., the metadata 502, the metadata 602) describing the encoding type for each macroblock can be included in an interleaved stream within a container file. According to an example, information about the macroblocks where the encoder component 208 can perform a switch can be included in the metadata (e.g., as shown in the metadata 502 and the metadata 602 of FIGS. 5-6); however, the claimed subject matter is not so limited. Indicating where such switching occurs can be utilized since the encoding changes can be similar in contiguous frames, thereby allowing temporal locality to compress such information, resulting in a compact representation.”)

Regarding claims 22 and 28, the combination of Wolman and Pajak teaches:
The client device of claim 25, wherein the executable instructions further are configured to manipulate the at least one processor to: negotiate, with the server (Wolman, ¶ [0085], “In each macroblock, either the original high detail source or the deltas can be utilized. In order to signal to the encoder component 208 when the region type has changed, metadata (e.g., the metadata 502, the metadata 602) describing the encoding type for each macroblock can be included in an interleaved stream within a container file. According to an example, information about the macroblocks where the encoder component 208 can perform a switch can be included in the metadata (e.g., as shown in the metadata 502 and the metadata 602 of FIGS. 5-6); however, the claimed subject matter is not so limited. Indicating where such switching occurs can be utilized since the encoding changes can be similar in contiguous frames, thereby allowing temporal locality to compress such information, resulting in a compact representation.”), a strategy for offloading graphics effects processing to the client device. (Pajak, p. 5, “In an online rendering context, it is important to adapt the bandwidth dynamically. One could adapt the resolution of the rendered video stream effectively, hereby changing the upsampling ratio, or reduce the frame rate by making use of temporal upsampling (see Fig. 1) on the client. While the previous measures have a strong impact on the bandwidth, but also quality, one can also control the bandwidth/quality tradeoff on a finer level in the edge encoder.”)

Regarding claims 24 and 30, the combination of Wolman and Pajak teaches:
The client device of claim 25, wherein the executable instructions configured to manipulate the at least one processor to perform the graphics effects operation manipulate the at least one processor to selectively (Wolman, ¶ [0080], “an encoder (e.g., the encoder component 208) switches between delta encoding and encoding of a high detail source (e.g., the first server-rendered video stream, the high fidelity video stream, etc.) for different regions. FIG. 5 depicts a frame 500, and FIG. 6 depicts a frame 600. The frame 500 of FIG. 5 and the frame 600 of FIG. 6 each include 20.times.8 macroblocks; however, frames having substantially any number of macroblocks are intended to fall within the scope of the hereto appended claims.”) perform the graphics effects operation based on one or both of: a current status of one or more parameters of the client device (Pajak, p. 2, “Similarly, we can use a low bandwidth or limited client display capabilities to reduce the server load.”, p. 7, “Such scheme is most sensible for high frame rates above 30 Hz to reduce LCD-display hold-type blur [DER*IO].”, ) and a user-indicated preference regarding the graphics effects operation. (Pajak, p. 5, “In an online rendering context, it is important to adapt the bandwidth dynamically. One could adapt the resolution of the rendered video stream effectively, hereby changing the upsampling ratio, or reduce the frame rate by making use of temporal upsampling (see Fig. 1) on the client. While the previous measures have a strong impact on the bandwidth, but also quality, one can also control the bandwidth/quality tradeoff on a finer level in the edge encoder.”)  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B PIERORAZIO whose telephone number is (571)270-3679.  The examiner can normally be reached on Monday - Thursday, 8am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 5712704195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL B. PIERORAZIO/Primary Examiner, Art Unit 2426